Citation Nr: 1529160	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a speech impairment, also claimed as a stutter.


WITNESSES AT HEARING ON APPEAL

Veteran and T.E. 


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel







INTRODUCTION

The appellant had active duty for training (ACDUTRA) service from October 1996 to March 1997.  He also served in the Army National Guard from July 1996 to July 2001, presumably with additional periods of ACDUTRA and inactive duty training (INACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The evidence of record does not show that the appellant's speech impairment is etiologically related to his period of active service or to any period of ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a speech impairment have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letters dated in January 2012 and July 2012 of the criteria for establishing service connection, including for periods of active and inactive duty for training, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2012.  Nothing more was required.

VA also has a duty to assist the appellant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the appellant has been afforded adequate assistance in response to his claim.  The appellant's available service treatment records (STRs) are associated with the claims file.  The appellant was notified in a letter dated in June 2012 that his complete service treatment records were unavailable for review and that he should submit any copies of medical records in his possession.  The appellant did not submit any medical evidence in response and did not indicate that there are any pertinent, outstanding medical records.  

In cases involving missing service treatment records, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).  In other words, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

The appellant was not afforded a VA examination regarding his claim for entitlement to service connection for a speech impairment.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As discussed more thoroughly below, the appellant has not provided evidence of a speech impairment or incident in service.  There is likewise a lack of competent medical evidence that the appellant's speech impairment is somehow related to or was aggravated by his service.  The evidence presently before the Board is sufficient to render a decision as to this issue and a VA examination and opinion is not warranted.  The statements of the appellant and T.E. are insufficient to overcome this finding.  Indeed, the credibility of the assertion that any preexisting speech impairment was aggravated by service is also questionable.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not even suffice to meet the VCAA standard to trigger a VA examination or nexus opinion); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

As noted above, the appellant was provided an opportunity to testify before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the June 2014 hearing, the issue on appeal was identified.  Additionally, information was solicited regarding the onset and symptomatology of the appellant's speech impairment.  The appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been fulfilled.

The Board concludes that sufficient evidence to make an adequate determination as to the appellant's claim has been obtained.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.6, 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  In order to establish entitlement to VA disability compensation benefits, the appellant must first establish "veteran" status.  There are three ways to establish "veteran status": (1) serve on active duty; (2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or (3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In other words, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence or aggravation for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  Generally, however, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless those periods are also active service periods.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period); see also Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA).  Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

"Aggravated" under 38 U.S.C.A. § 101(24) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153 -"a preexisting injury or disease will be considered to have been aggravated by active ... service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease."  Donnellan, 24 Vet. App. at 172-73.  Proving aggravation must include both elements: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease.

Although an ACDUTRA claimant does not need to show that his or her ACDUTRA training proximately caused the worsening of his or her preexisting disability, the definition of aggravation in section 1153 and incorporated by section 101(24) does require that an ACDUTRA claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ACDUTRA.  24 Vet. App. at 173-174.  This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  Id.

"Aggravated in the line of duty" as used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his or her status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ACDUTRA.  Donnellan, 24 Vet. App. at 174 .  The claimant has the burden to establish both elements set forth above - that the preexisting disability worsened in service AND that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 175.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.  The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  Id.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

III. Analysis

The appellant asserts that he had a pre-existing speech impairment that was aggravated in service during his period of ACDUTRA.  He is not shown to have active Army service other than active duty for training (ACDUTRA).  He is also not currently service-connected for any disability. 

The appellant's entrance examination dated in July 1996 does not indicate that he had a speech impairment.  Additionally, on the appellant's accompanying report of medical history, he answered "no" to whether he "stutter[ed] or stammer[ed] habitually."  The appellant's available service treatment records are absent of any diagnosis or treatment of a speech impairment.  He was released from ACDUTRA in March 1997.  The reason for separation was completion of service.  There were no references to a speech impairment or any other factor that played a role in his release from service.  Indeed, although a June 2012 memorandum notes that the Records Management Center did not have any service treatment records for the appellant, he does not contend that he sought treatment for a speech impairment during service, or even thereafter.  

During the June 2014 hearing, the Veteran testified that he is not currently in treatment for his speech impairment and that he did not have his speech impairment re-evaluated after his period of ACDUTRA ending in March 1997.  The record is absent of evidence of a speech impairment before the appellant's claim in December 2011, over 10 years after he was discharged from his duties in the Army National Guard.  While not dispositive of his claim, evidence of a prolonged period without medical complaint is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, the appellant was able to successfully complete his service obligation in the Army National Guard and go back to college to complete two degrees, without indication of a speech impairment.    

Consideration has been given to the appellant's and T.E.'s (his sister) statements during the June 2014 personal hearing that the appellant had a stutter prior to service that worsened in service.  The record includes an elementary school health record noting that the appellant "speech defect" in second grade.  The probative value of the elementary school records and the statements of the appellant and T.E. is limited.  Both are inconsistent with the evidence of record.  

The elementary school record does not indicate a speech defect beyond the second grade notation.  To the contrary, his entrance examination does not indicate a speech impairment.  He even specifically denied having a stutter or stammer.  Such strongly suggests that any "speech defect" that existed in elementary school had resolved by the time the appellant entered service.  

The more recent allegations that the speech impairment worsened during service are also not supported by the record.   See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The appellant has failed to provide any competent and credible evidence to demonstrate that any current speech impairment was caused or aggravated by of any period of ACDUTRA or INACDUTRA.  He has pointed to no incident or event that caused a worsening of his purported speech impairment.  The Board emphasizes that the appellant completed his ACDUTRA service obligation (5 months) as well as his service obligation with the Army National Guard (5 years) without any indication that he had a speech impairment or any other type of impediment.  Had he developed a profound stutter as he now claims, which he said prevented him from pursuing several professional careers, such would have logically been noted in his service records.  The Board also questions whether appellant would have been able to complete his service requirements with a condition that hinders communication, which is an essential element to the military structure.

The records includes a letter dated in January 2012 from T.E., who is also a registered nurse.  She indicates that the appellant had a stutter prior to service.  However, the letter does not suggest that the appellant's stutter is linked to service or even that it worsened in service.  T.E. even noted that she was "not sure of the cause or origin of this speech impairment."   

The only evidence the appellant submitted regarding a worsening of his speech impairment is the statements made by the appellant and those made by T.E. on his behalf.  Both are somewhat vague in the correlation, if any, between the appellant's period of ACDUTRA and any current speech impairment.  Further, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and severity of a speech impairment, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Although T.E. is a registered nurse, there is no indication she specializes in speech pathology or has specialized knowledge regarding speech impairments.  That is, although the Board readily acknowledges that the appellant and T.E. are competent to report observable symptoms of stuttering, there is no indication that the appellant and/or T.E. are competent to etiologically link any such symptoms to the appellant's service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this evidence does not constitute competent medical evidence and lacks probative value.  

In summary, the preponderance of the evidence is against the claim and service connection for a speech impairment is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a speech impairment, to include a stutter, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


